 


109 HRES 590 IH: Recognizing the 10th anniversary of the Dayton Peace Accords.
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 590 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Turner submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the 10th anniversary of the Dayton Peace Accords. 
 
Whereas at Wright-Patterson Air Force Base in Dayton, Ohio, on November 21, 1995, the leaders of Bosnia and Herzegovina, Croatia, and Serbia agreed to and initialed a peace settlement to end the conflict that began in Bosnia and Herzegovina in April 1992; 
Whereas on December 14, 1995, the General Framework Agreement for Peace in Bosnia and Herzegovina, also known as the Dayton Peace Accords, was signed in Paris, formally ending a conflict that resulted in the rape and torture of tens of thousands of people, the death of approximately 200,000 people, and the displacement of more than 2,000,000 people; 
Whereas the peace negotiations were led by the United States and supported by members of the European Union and Russian Federation; 
Whereas NATO’s implementation force and stabilization force missions provided security for the citizens of Bosnia and Herzegovina, Croatia, and Serbia and ensured provisions of the Dayton Peace Accords were fully implemented; 
Whereas the Dayton, Ohio community embraced the peace negotiations and worked to create a strong, lasting relationship with Bosnia and Herzegovina, including hosting numerous visiting delegations, creating a sister city relationship with Sarajevo, and hosting an international anniversary commemoration; and 
Whereas the Dayton Peace Accords effectively ended the conflict and the parties to the talks created a multi-ethnic state and addressed numerous items important to the future of Bosnia and Herzegovina, such as regional stabilization, a constitutional framework, the repatriation of refugees, and internal security: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends Bosnia and Herzegovina for the significant progress it has made over the past decade on the implementation of the Dayton Peace Accords, in particular with respect to its recent police and defense reforms; 
(2)welcomes and supports the aspiration of Bosnia and Herzegovina to become a member of NATO’s Partnership for Peace; 
(3)reaffirms the importance of the successful participation of Bosnia and Herzegovina in the European integration process for the future freedom and prosperity of its citizens; 
(4)encourages the Government of Bosnia and Herzegovina to continue reforms on economic and constitutional issues; 
(5)urges the Government of Bosnia and Herzegovina and authorities at all levels of government to achieve full cooperation with the International Criminal Tribunal for the former Yugoslavia located in The Hague, the Netherlands, as well as the newly established War Crimes Chamber in the Court of Bosnia and Herzegovina, to ensure those indicted for war crimes are brought to justice; and 
(6)recognizes the important role of those who fled Bosnia and Herzegovina during the conflict, found refuge in and subsequently became citizens of the United States, and now form a community active in further improving bilateral relations between the two countries. 
 
